60 N.Y.2d 811 (1983)
In the Matter of Anthony V. Sinagra, Appellant,
v.
John J. Hogan et al., Constituting the Ulster County Board of Elections, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 25, 1983.
Decided October 27, 1983.
Joseph M. Ingarra for appellant.
Paul T. Kellar for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, without costs, for reasons stated in the memorandum at the Appellate Division (97 AD2d 643).